Case: 20-40657      Document: 00515906620         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 21, 2021
                                  No. 20-40657                           Lyle W. Cayce
                               Conference Calendar                            Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Joshea Cardwell,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:18-CR-12-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Joshea Cardwell has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Cardwell has filed a response. The record is not sufficiently developed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40657      Document: 00515906620           Page: 2    Date Filed: 06/21/2021




                                     No. 20-40657


   allow us to make a fair evaluation of Cardwell’s claim of ineffective assistance
   of counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Cardwell’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2